Citation Nr: 9917204	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the case for additional 
development in February 1998.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2. The veteran currently does not have a PTSD diagnosis.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that the veteran's claim is "well- 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records show treatment for a 
shrapnel wound of the upper right leg.  Service medical 
records do not show any records referable to a psychiatric 
disorder.  At his November 1969 discharge examination, the 
veteran made no complaints referable to a psychiatric 
disorder.  His psychiatric evaluation at that time was 
normal.  His service administrative records show that he 
served in Vietnam as a field artillery crewman, and that his 
decorations include a Vietnam Service Medal and a Vietnam 
Campaign Medal.  He was also awarded the Purple Heart.  

Post service VA medical records and examination reports, 
dated from 1992 to 1998 are of record.  These records reflect 
the veteran's complaints of depression, nervousness, 
flashbacks, nightmares, anger, irritability, hallucinations 
and insomnia.  These records also reflect varying psychiatric 
diagnoses that included alcohol abuse and dependence, 
marijuana abuse and dependence, PTSD, and a depressive 
disorder, not otherwise specified, secondary to long history 
of alcohol dependence and continuous marijuana abuse.  

VA clinical records show that the veteran was hospitalized 
from August to October 1992, after being admitted in an 
acutely intoxicated condition.  The hospital report noted 
that the veteran reported that he had a history of PTSD, 
although his description of the symptoms were not well 
understood.  The diagnoses at that time were alcohol 
intoxication, alcohol dependence, and PTSD "X".  During the 
course of hospitalization, he underwent an uneventful 
detoxification and was treated to help control nervousness.  
The report noted that after he spent more time away from 
alcohol, he was much better psychologically and physically.  
He underwent counseling and group psychotherapy to address 
some anger and stress problems.  His exit status was noted to 
be improved and without evidence of drug or alcohol use, or 
homicidal or suicidal ideation.  

In a January 1993 award determination, the Social Security 
Administration (SSA), found that current medical evidence 
established that since April 1990, the veteran had had a 
severe substance addiction disorder, depression, post-
traumatic stress disorder, and a personality disorder. 

The report of an October 1995 VA examination for mental 
disorders noted reported difficulties with drinking.  On 
mental status examination, the veteran complained of having 
flashbacks, nightmares, depression, irritability and anger.  
His memory was noted to be impaired, but also to be 
satisfactory.  He had good insight and judgment as to his 
condition.  After examination, the diagnosis was alcohol 
dependence and alcohol abuse.  

The report of an April 1996 VA examination for mental 
disorders noted a history of marijuana use since serving in 
Vietnam.  The report indicated that the veteran continued to 
abuse alcohol and marijuana.  The veteran complained of 
intermittent auditory and visual hallucinations, bad dreams 
and sleep difficulties, but he denied overt suicidal conduct.  
He reported that he received Social Security benefits for 
alcohol abuse.  After examination, the diagnosis was active 
alcohol and marijuana abuse.  

The veteran testified during a January 1997 hearing regarding 
his PTSD claim, including about his claimed stressors and 
PTSD symptomatology.     

In July 1997 the veteran was hospitalized in a VA post-
traumatic stress disorder program.  On mental status 
examination he presented with a restricted affect and 
dysphoric mood.  Speech was coherent with normal range and 
rhythm and thinking was focused.  He demonstrated recent 
memory loss and his insight was moderate.  He reported 
homicidal ideation but no plan.  The Axis I diagnosis 
included "X" PTSD; alcohol dependence in early remission; 
and marijuana dependence, continuous.  

The report of an August 1998 VA examination for PTSD 
evaluation noted that due to alcohol dependence, the veteran 
had been receiving Social Security disability benefits, which 
had been recently lost.  The veteran reported complaints of 
flashbacks, depression, and intrusive thoughts, which were 
attributed as being due to specified traumatic experiences 
during his Vietnam service.  He related that he felt low self 
worth and was depressed as he was not doing anything, and he 
did not feel hopeful about the future.  He indicated that he 
smoked marijuana two to three times per day, but denied 
alcohol use since 1997.  He denied any suicidal or homicidal 
ideations, or any mood swings, manic symptoms, or symptoms 
suggestive of generalized anxiety disorder or panic attacks.  
The report noted that the veteran was in Vietnam between 1968 
and 1969.  The veteran reported that during service he was a 
gunner involved in combat, and was hurt by shrapnel to the 
thigh.  

On mental status examination, the veteran was pleasant and 
looked somewhat amused about the interview.  He exhibited no 
motor agitation, and did not have any formal thought 
disorder.  His affect was noted to be of a normal range and 
intensity, and euthymic.  He had no suicidal or homicidal 
ideations.  The report indicated that the veteran did not 
have any psychotic symptoms.  The assessments were depressive 
disorder, not otherwise specified, secondary to long history 
of alcohol dependence and continuous marijuana abuse; alcohol 
dependence, in remission; and marijuana dependence, in 
continuous use.  The report noted in a concluding formulation 
that it appeared that the veteran was exposed in Vietnam to 
traumatic events, which were outside the realm of normal 
human experience.  The report noted that the veteran had 
symptoms of PTSD with nightmares, intrusive thoughts, 
isolation, depressive symptoms, symptoms of avoidance, but 
did not appear to have symptoms of hyperarousal and did not 
meet the full criteria of PTSD.  The report further noted 
that the veteran had a long history of alcohol dependence, 
and indicated that a lot of the veteran's social and 
occupational impairment was likely to be secondary to the 
alcohol dependence and marijuana dependence.  

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection for PTSD is governed by 38 
C.F.R. § 3.304(f), which requires the presentation of 
"medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."  At a minimum, a 'clear 
diagnosis' should be an 'unequivocal' medical opinion of a 
current PTSD diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 
139, 140 (1997).   Thus the veteran must submit a "current, 
clear medical diagnosis of PTSD," where a clear diagnosis of 
PTSD is one that is "unequivocal." Id. at 139. 

The veteran has reported that his claimed stressors include 
witnessing the death of a soldier who was hit by a sniper's 
bullet; being attacked by Vietcong while on night perimeter 
defense, when two of the enemy were killed and later disposed 
of; and being wounded by grenade shrapnel in his right thigh.  
His service medical records show treatment for a shrapnel 
wound of the upper right leg, and his service administrative 
records show that he served in Vietnam as a field artillery 
crewman, and that his decorations include a Vietnam Service 
Medal, a Vietnam Campaign Medal, and the Purple Heart.  On 
this basis, the Board concedes that the veteran experienced 
stressors of the type to precipitate PTSD.

However, in this case, the evidence of record does not 
demonstrate that the veteran currently has PTSD.  As noted 
above, one requirement for service connection for PTSD is a 
current, clear medical diagnosis of PTSD.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  The examiner who conducted the most 
recent VA compensation examination, in August 1998, opined 
that while the veteran had some symptoms of PTSD, including 
nightmares, intrusive thoughts, isolation, depressive 
symptoms, and symptoms of avoidance, the veteran did not 
appear to have symptoms of hyperarousal and did not meet the 
full criteria of PTSD.  That report also noted the veteran's 
long history of alcohol dependence, and indicated that much 
of the social and occupational impairment was likely to be 
secondary to alcohol and marijuana dependence.  Moreover, the 
report of the August 1998 VA examination shows that the 
veteran was assessed as having a depressive disorder, not 
otherwise specified, secondary to a long history of alcohol 
dependence and continuous marijuana abuse.  No other 
psychiatric impairment was noted aside from his ongoing 
substance dependence difficulties.  This comports with other 
previous clinical evidence showing that alcohol and drug 
abuse were significant causes of symptomatology, and the 
focus of treatment.  

The Board does acknowledge the apparent diagnosis of PTSD 
during VA hospitalization during treatment from August to 
October 1992, and treatment in July 1997.  However, the 1992 
hospital report indicates that the veteran's reported 
symptoms were not well understood by the examiner.  Moreover 
both of these evaluations contrast with reports of VA 
examinations in October 1995 and April 1996 for the specific 
purpose of evaluating mental disorders.  These examination 
reports contain diagnoses relating to alcohol and drug abuse, 
and do not contain a diagnosis of PTSD.  Again, the report of 
the most recent examination, by VA in August 1998, indicates 
that the scope and severity of symptomatology does not meet 
the full criteria of PTSD.  That examination was conducted by 
an examiner who had access to and reviewed the veteran's 
claims file.  That examination specifically addressed the 
issue of whether the veteran's symptomatology met the 
criteria for a diagnosis of PTSD.  Accordingly, in the 
absence of a current, unequivocal PTSD diagnosis, the Board 
concludes that service connection for PTSD is not warranted.  
See Cohen, 128 Vet. App. at 138-139.

In reaching this decision the Board carefully considered the 
veteran's own opinion that he has PTSD, which is related to 
his military service.  However, as a lay person, he is not 
competent to offer an opinion which requires specialized 
knowledge and training.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in reaching this decision the Board also considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

